UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 11, 2007 (December 11, 2007) St. Mary Land & Exploration Company (Exact name of registrant as specified in its charter) Delaware 001-31539 41-0518430 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1776 Lincoln Street, Suite 700, Denver, Colorado (Address of principal executive offices) 80203 (Zip Code) Registrant’s telephone number, including area code: (303) 861-8140 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On December 11, 2007, St. Mary Land & Exploration Company (“St. Mary”) entered into an agreement with Abraxas Operating, LLC, a wholly-owned subsidiary of Abraxas Energy Partners, L.P., to sell its previously reported divestiture package of certain non-strategic oil and gas properties located primarily in the RockyMountain and Mid-Continent regions for $140 million in cash.The agreement has an effective date of December 1, 2007, and is anticipated to close on January 31, 2008, subject to customary closing conditions.On December 11, 2007, St. Mary issued a press release announcing the agreement.A copy of the press release is filed as Exhibit 99.1 to this report. This report contains forward looking statements within the meaning of securities laws. The word “anticipate” and similar expressions are intended to identify forward looking statements.Although St. Mary believes the expectations reflected in these statements are reasonable, it can give no assurance that they will prove to be correct.These statements involve known and unknown risks, including the pending nature of the reported divestiture of non-core oil and gas properties as well as the ability to complete the transaction, the uncertain nature of the expected benefits from the divestiture of oil and gas properties and other such matters discussed in the “Risk Factors” section of St. Mary’s 2006 Annual Report on Form 10-K/A and subsequent Quarterly Reports on Form 10-Q filed with the SEC.Although St. Mary may from time to time voluntarily update its prior forward looking statements, it disclaims any commitment to do so except as required by securities laws. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibit is filed as part of this report: Exhibit 99.1 Press release of St. Mary Land & Exploration Company dated December 11, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ST. MARY LAND & EXPLORATION COMPANY Date: December 11, 2007 By: /s/ DAVID W. HONEYFIELD David W. Honeyfield Senior Vice President - Chief Financial Officer and Secretary
